DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4, and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham (US Publication Number 2020/0210070).

4.	As per claims 1 and 8, Durham teaches a microcontroller architecture (paragraph 36) and method comprising: a first bus (1816, first bus paragraph 148); a second bus (1820, second bus paragraph 148) electrically connected to the first bus (first and second bus connected to each other via bus bridge 1818, figure 18); a microcontroller 

5.	As per claims 2 and 9, Durham teaches a microcontroller architecture and method, further comprising: a cache controller (paragraph 95) electrically connected to the first bus and the second bus (cache controller, paragraph 98); and a buffer memory (buffer handling, paragraph 62) electrically connected to the cache controller; wherein the cache controller controls writing or reading of data in the buffer memory (cache read/write handling paragraph 43), Page 10 of 15the cache controller transmits and receives data to and from the microcontroller through the first bus, and the cache controller performs data transmission with the system memory through the second bus (paragraphs 95 - 99, cache controller handling).



7.	As per claim 7, Durham teaches a microcontroller architecture, further comprising an external device, wherein the external device is electrically connected to the second bus and transmits and receives data to and from the microcontroller through the second bus (external devices seen 1822, 1827, figure 18). 

Allowable Subject Matter
8.	Claims 3, 5, 6, 10 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B – C are directed to dual bus handling with appropriate memory and data handling along the bus between interfaced devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184